Citation Nr: 0531073	
Decision Date: 11/17/05    Archive Date: 11/30/05

DOCKET NO.  03-30 492	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts



THE ISSUE

The propriety of an initial 10 percent rating for post-
operative residuals of an anterior cruciate ligament (ACL) 
repair of the left knee.



REPRESENTATION

The veteran represented by:  Disabled American Veterans



ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel

INTRODUCTION

The veteran had active military service from July 1997 to 
October 2001.

This case comes to the Board of Veterans' Appeals (Board) 
from a July 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Boston, Massachusetts, 
which granted the veteran's claim for service connection for 
post-operative residuals of an ACL repair of the left knee 
and assigned an initial 10 percent rating - retroactively 
effective from October 11, 2001, the day following his 
separation from active service.  He appealed for a higher 
initial rating.  See Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999) (when a veteran appeals his initial rating, VA 
must consider whether he is entitled to a "staged" rating 
to compensate him for times since the effective date of his 
award when his disability may have been more severe than at 
others).

In July 2004, the Board remanded the case to the RO via the 
Appeals Management Center (AMC) in Washington, DC, for 
additional development and consideration of the evidence.  In 
June 2005, the AMC issued a supplemental statement of the 
case (SSOC) continuing the 10 percent rating for the 
veteran's left knee condition.  The case has since been 
returned to the Board for further appellate review.


FINDINGS OF FACT

1.  At worst, range of motion in the veteran's left knee has 
been limited to 5 degrees of extension and 120 degrees of 
flexion since he separated from service, with minor pain and 
weakness only after prolonged use (e.g.,  running three miles 
or playing basketball).

2.  On objective examination, the left knee has shown signs 
of slight subluxation and lateral instability, but there is 
no X-ray confirmation of arthritis.




CONCLUSION OF LAW

The criteria are not met for an initial rating higher than 10 
percent for the left knee disability.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes (DCs) 5257, 5260, 5261 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.  

The veteran was provided with VCAA notice letters in May 2003 
and August 2004 - after the RO's initial adjudication of his 
claim in July 2002.  So obviously this did not comply with 
the requirement that VCAA notice precede the initial RO 
adjudication.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004) (Pelegrini II).  But in Pelegrini II, the Court 
clarified that in cases, as here, where the VCAA notice was 
not issued until after the initial adjudication in question, 
VA does not have to vitiate the initial decision and start 
the whole adjudicatory process anew.  Rather, VA need only 
ensure the veteran receives or since has received content-
complying VCAA notice such that he is not prejudiced.  See, 
too, Mayfield v. Nicholson, 19 Vet. App. 103 (2005) 
(An error, whether procedural or substantive, is prejudicial 
"when the error affects a substantial right so as to injure 
an interest that the statutory or regulatory provision 
involved was designed to protect such that the error affects 
'the essential fairness of the [adjudication].'"  (quoting 
McDonough Power Equip., Inc. v. Greenwood, 464 U.S. 548, 553 
(1984).  Failure to provide notice before the first adverse 
decision by the AOJ would not have the natural effect of 
producing prejudice, and therefore, prejudice must be pled as 
to this deficiency.))

Here, the May 2003 and August 2004 VCAA notices provided the 
veteran with ample opportunity to respond by identifying 
and/or submitting additional supporting evidence before the 
June 2005 SSOC, wherein the AMC readjudicated his claim based 
on any additional evidence that had been submitted or 
otherwise obtained since the initial RO rating decision in 
question, statement of the case (SOC), and any prior SSOCs.  
Furthermore, the veteran did not respond to the notices and 
has not otherwise indicated he has any additional relevant 
evidence to submit or that needs to be obtained.  So under 
these circumstances, the Board finds he was afforded "a 
meaningful opportunity to participate effectively in the 
processing of his claim by VA," and thus, "essentially 
cured the error in the timing of notice".  See Mayfield, 19 
Vet. App. at 128 (holding that section 5103(a) notice 
provided after initial RO decision can "essentially cure the 
error in the timing of notice" so as to "afford a claimant 
a meaningful opportunity to participate effectively in the 
processing of ... claim by VA") (citing Pelegrini II, 18 Vet. 
App. at 122-24).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini II, 18 Vet. App. at 
120-121.  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

Here, the May 2003 and August 2004 letters provided the 
veteran with notice of the evidence necessary to support his 
claim that was not on record at the time the letters were 
issued, the evidence VA would assist him in obtaining, and 
the evidence it was expected that he would provide.  The 
August 2004 VCAA letter also specifically requested that he 
submit any evidence in his possession pertaining to his 
claim.  Thus, the content of these two letters provided 
satisfactory VCAA notice in accordance with 38 U.S.C.A. § 
5103(a), 38 C.F.R. § 3.159(b)(1), and Pelegrini II.

In developing his claim, the RO obtained the veteran's 
service medical records (SMRs) and his VA outpatient 
treatment (VAOPT) records.  In addition, VA examinations were 
scheduled in August and November 2001, and in August 2004.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The veteran 
declined his opportunity for a hearing to provide oral 
testimony in support of his claim.  38 C.F.R. § 20.700(a).

In sum, the record reflects that the facts pertinent to the 
claim have been developed to the extent possible and that no 
further development is required to comply with the provisions 
of the VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed, " and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the 
Board will address the merits of the claim.


Governing Statutes and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings that is based as far as practical on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Not all cases will show all of the 
findings for a specific rating, especially in the more fully 
described grades of disabilities, but the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. §§ 4.7, 4.21.  
All reasonable doubt is resolved in the veteran's favor.  
38 C.F.R. § 4.3.  In assessing the degree of disability of a 
service-connected condition, the disorder and reports of 
rating examinations are to be viewed in relation to the whole 
history.  38 C.F.R. §§ 4.1, 4.2.  See, too, Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Consideration of factors 
that are wholly outside the rating criteria provided by 
regulation is error.  Massey v. Brown, 7 Vet. App. 204, 208 
(1994) (citing Pernorio v. Derwinski, 2 Vet. App. 625, 628 
(1992)).  

As already alluded to, when, as here, the veteran timely 
appeals the rating initially assigned for his disability, 
just after establishing his entitlement to service connection 
for it, VA must consider whether he is entitled to a "staged" 
rating to compensate him for times since the effective date 
of his award when his disability may have been more severe 
than at other times during the course of his appeal.  
See Fenderson, 12 Vet. App. at 125-26.

Also, when determining the severity of musculoskeletal 
disabilities such as the one at issue, which is at least 
partly rated on the basis of range of motion, VA must 
consider the extent the veteran may have additional 
functional impairment above and beyond the limitation of 
motion objectively demonstrated due to the extent of his 
pain/painful motion, limited or excess movement, weakness, 
incoordination, and premature/excess fatigability, etc., 
particularly during times when his symptoms "flare up," such 
as during prolonged use, and assuming these factors are not 
already contemplated in the governing rating criteria.  See 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995), citing 38 
C.F.R. §§ 4.40, 4.45, 4.59. 

In addition to these types of symptoms, other considerations 
include whether there is swelling, deformity or atrophy from 
disuse.  38 C.F.R. § 4.45.

Limited range of motion for the knee is evaluated using the 
criteria under DC 5260 (for flexion) and DC 5261 (for 
extension).  Recurrent subluxation or lateral instability of 
the knee is separately rated under DC 5257.  See also 
VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997) and 
VAOPGPREC 9-98 (August 14, 1998).  These two precedent VA 
General Counsel opinions indicate that separate ratings are 
warranted if the veteran has instability (under DC 5257) 
apart from arthritis (under DC 5003) causing limitation of 
motion to a compensable degree.

It is also possible to receive separate ratings for 
limitation of flexion (DC 5260) and limitation of extension 
(DC 5261) for disability of the same joint.  See VAOPGCPREC 
9-2004 (Sept. 17, 2004).

Under DC 5260, flexion limited to 15 degrees warrants a 30 
percent rating; 30 degrees - 20 percent; 45 degrees - 10 
percent; and 60 degrees - 0 percent.

Under DC 5261, extension limited to 45 degrees warrants a 50 
percent rating; 30 degrees - 40 percent; 20 degrees - 30 
percent; 15 degrees - 20 percent; 10 degrees - 10 percent; 
and 5 degrees - 0 percent.

Normal range of motion in the knee is from 0 degrees of 
extension to 140 degrees of flexion.  See 38 C.F.R. § 4.71, 
Plate II.

An extraschedular evaluation will be assigned if the case 
presents an unusual or exceptional disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization such as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b).  See also Dela Cruz v. Principi, 15 
Vet. App. 143, 148-49 (2001) ("the VCAA simply restated what 
existed in section 5107 regarding the benefit-of-the-doubt 
doctrine").  


Legal Analysis

During service, in June 2001, the veteran underwent a 
hamstring ACL reconstruction with partial medial and lateral 
meniscectomies.  He filed his claim for post-operative 
residuals of that surgery shortly before being discharged 
from the military.

In order to receive a compensable rating for limited flexion 
or extension of the left knee, flexion must be limited to 45 
degrees and extension to 10 degrees.  See 38 C.F.R. § 4.71a, 
DCs 5260, 5261.  Since separating from service, the medical 
evidence indicates the veteran's left knee has not warranted 
a compensable rating based on either limited extension or 
flexion.  The report of the November 2001 VA examination 
indicates range of motion was normal without significant pain 
(0 to 140 degrees).  In December 2001, however, he reinjured 
his left knee while playing basketball.  Range of motion was 
from 5 degrees of extension to 120 degrees of flexion.  A 
February 2003 VAOPT record indicates range of motion was 
within functional limits (-4 degrees of extension (i.e., 
hyperextension) to 130 degrees of flexion).  And the report 
of the August 2004 VA examination indicates range of motion 
was from -3 degrees of extension (i.e., hyperextension) to 
130 degrees of flexion.  Even assuming worst case scenario, 
the veteran does not have sufficient limitation of motion to 
support a higher rating under either DC 5260 or 5261.

As mentioned, recurrent subluxation or lateral instability of 
the knee is separately rated under DC 5257.  The veteran is 
currently receiving a 10 percent rating for "slight" 
impairment due to recurrent subluxation and lateral 
instability.  A higher 20 percent rating requires 
"moderate" impairment.  

The report of the November 2001 VA examination indicates 
there was a little bit of play on anterior-posterior 
mobilization of the tibial femoral joint, which was a little 
looser than on the right.  So this denotes "slight" 
subluxation.  There was no laxity or opening on valgus or 
varus stress.  The examiner noted that excessive anterior 
translation of the tibial femoral joint would probably be 
reversible with rehabilitation.  

After the veteran reinjured his left knee playing basketball 
in December 2001, a VAOPT record noted some laxity of the ACL 
- again denoting slight impairment.  A February 2003 VAOPT 
record, however, noted stable anterior drawer and Lachman's 
tests (these tests are used to determine ACL integrity).  The 
report of the August 2004 VA examination indicates he did not 
complain of any instability or giving way.  On objective 
physical examination, however, Lachman's test produced an 
anterior shift of the tibia by 3 or 4 mm.  And at 30 degrees 
of flexion, there was "a jog" of mediolateral laxity to 
varus and valgus stresses.  At 90 degrees he had anterior 
drawer of about 1/2 cm.  Pivot shift, McMurray's, reverse pivot 
shift and posteriorlateral drawer were all negative.  Again, 
these results denote slight impairment.  And given the fact 
he did not complain of any instability or giving way, the 
Board finds that the evidence does not indicate moderate 
impairment, which would warrant a higher 20 percent rating.

As an aside, since there is no X-ray confirmation of 
arthritis in the left knee, the veteran cannot receive a 
separate rating for this under DC 5003 - that is, 
in addition to the 10 percent rating for his slight 
instability under DC 5257.  See VAOPGCPREC 23-97 (July 1, 
1997; revised July 24, 1997) and VAOPGPREC 9-98 (August 14, 
1998).  Moreover, since he does not have at least 
a noncompensable degree of limitation of flexion under DC 
5260 - only a noncompensable degree of limitation of 
extension under DC 5261, he cannot receive separate ratings 
for limitation of flexion and extension of the same joint.  
See VAOGCPREC 9-2004 (Sept. 17, 2004).

With regard to the Deluca factors, such as painful motion, 
flare ups, incoordination, and weakness, the November 2001 VA 
examination noted pain and swelling after prolonged standing 
and extensive walking.  VAOPT records indicate the veteran 
experienced minor pain after he reinjured the knee in 
December 2001, which improved within the month.  In February 
2003, he complained of pain after prolonged use.  The August 
2004 VA examination indicated he complained of weakness and 
stiffness after prolonged use.  He said he noticed after 
running three miles that his knee did not "feel perfect," 
but that he had no specific pain.  Based on these reports, 
the Board finds that he has only slight functional impairment 
of the left knee - even after prolonged use when considering 
these DeLuca factors.  This is equivalent to no more than the 
10 percent rating he is currently receiving.  And this has 
been the case since the effective date of his award - so a 
"staged" rating is not necessary to compensate him for 
times when his disability may have been more severe.  See 
Fenderson, 12 Vet. App. at 125-26.  

Furthermore, the veteran has not shown that his service-
connected left knee disability has caused him marked 
interference with employment, meaning above and beyond that 
contemplated by his current schedular rating, or necessitated 
frequent periods of hospitalization, or otherwise rendered 
impracticable the 
application of the regular scheduler standards.  Admittedly, 
his overall functional impairment hampers his performance, 
but not to the level requiring extra-schedular consideration 
since those provisions are reserved for very special cases of 
impairment.  Consequently, the Board does not have to remand 
the case to the RO for further consideration of this issue.  
See Bagwell v. Brown, 9 Vet. App. 237, 
238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For these reasons, the claim for an initial rating higher 
than 10 percent for a left knee disability must be denied 
because the preponderance of the evidence is unfavorable - 
meaning there is no reasonable doubt to resolve in the 
veteran's favor.  See Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).


ORDER

The claim for an initial rating higher than 10 percent for 
the left knee disability is denied.  


____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


